DETAILED ACTION
Claims 1, 194, 198-209 and 213 are allowable. Claims 210-211 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 11/14/2019, is hereby withdrawn and claims 210-211 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Canning on 03/01/2021.
The application has been amended as follows: 
Cancel claim 197.

Allowable Subject Matter
Claim 1, 194, 198-211 and 213 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a method of analysis using mass spectrometry and/or ion mobility spectrometry comprising: using a first device to generate smoke, aerosol or vapour from a target in vitro cell line and/or culture medium derived therefrom; adding a matrix to said aerosol, smoke or vapour to dissolve at least some of the analytes within the aerosol, smoke or vapour, wherein said matrix comprises isopropanol; causing the dissolved aerosol, smoke or vapour, or analyte therein, to impact upon a collision surface located within a, or the, vacuum chamber of a mass spectrometer and/or ion 
The prior art does not teach a method of analysis using mass spectrometry and/or ion mobility spectrometry comprising: using a first device to generate smoke, aerosol or vapour from a target in vitro cell line and/or culture medium derived therefrom; adding a matrix to said aerosol, smoke or vapour to dissolve at least some of the analytes within the aerosol, smoke or vapour; causing the dissolved aerosol, smoke or vapour, or analyte therein, to impact upon a collision surface located within a, or the, vacuum chamber of a mass spectrometer and/or ion mobility spectrometer so as to generate a plurality of analyte ions, wherein the matrix is added prior to the aerosol, smoke or vapour or analyte therein being impacted on a collision surface; mass analysing and/or ion mobility analysing said smoke, aerosol or vapour, or ions derived therefrom, in order to obtain spectrometric data; and analysing said spectrometric data in order to identify and/or characterise said target cell line or one or more cells and/or compounds present in said target cell line and/or culture medium derived therefrom; wherein said cell line comprises or consists of mutant and/or transgenic cells and wherein the cell line is a human or non-human animal cell line; and wherein said method comprises transferring the aerosol, smoke or vapour into a vacuum chamber of a mass spectrometer and/or ion mobility spectrometer via a sample transfer tube; and adding the matrix to said aerosol, smoke or vapour via a matrix introduction conduit; wherein the matrix introduction conduit has an inlet for receiving the matrix and an outlet that intersects with the sample transfer tube so as to allow the matrix to be intermixed with the smoke, aerosol or vapour in the sample transfer tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797